DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because FIG. 8 and 9, “temporal crimping” should most likely be “pressing”, “lamination”, “thermal compression”, or some other idiomatic English phrase.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
“crimping” as set forth in the specification (see, e.g., page 14, paragraph 37) does not appear to be idiomatic English. “pressing”, “lamination”, “thermal compression”, or some other idiomatic English phrase may be more accurate.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2015/0075854 to You et al. (hereinafter You).
Claim 1
You (FIG. 1-3) discloses a ceramic electronic device comprising:
a multilayer chip (10) having a multilayer structure and a pair of cover layers (paragraph 51), the multilayer structure having a structure in which each of a plurality of dielectric layers (11) and each of a plurality of internal electrode layers (21-22) are alternately stacked, a main component of the dielectric layers being ceramic (paragraph 53), the multilayer structure having a rectangular parallelepiped shape (paragraph 47), respective one ends of the plurality of internal electrode layers (21-22) being alternately exposed to a first end face and a second end face of the multilayer structure, the first end face being opposite to the second end face, the pair of cover layers being respectively provided on an upper face and a lower face of the multilayer structure in a stacking direction of the multilayer structure (paragraph 51), a main component of the cover layers being ceramic (paragraph 51, 53), 
a first external electrode (31) provided on the first end face; and
a second external electrode (32) provided on the second end face, 
wherein each of two side faces of the multilayer structure has a first region and a second region that are positioned at different heights from each other in the stacking direction, and a color of the first region is different from a color of the second region (paragraph 101-102).
Claim 9
You (FIG. 3) discloses a mounting substrate comprising:
the ceramic electronic device that is claimed in claim 1 and is mounted on the mounting substrate (210), 
wherein the second region is closer to the mounting substrate than the first region (paragraph 101-102).

Claims 1 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Publication 2018/124535 to Cho et al. (hereinafter Cho; see also provided machine translation).
Claim 1
Cho (FIG. 1-2) discloses a ceramic electronic device comprising:
a multilayer chip (1000) having a multilayer structure and a pair of cover layers (paragraph 55), the multilayer structure having a structure in which each of a plurality of dielectric layers (110, 120) and each of a plurality of internal electrode layers (200, 310) are alternately stacked, a main component of the dielectric layers being ceramic (paragraph 59, 63), the multilayer structure having a rectangular parallelepiped shape, respective one ends of the plurality of internal electrode layers (200, 310) being alternately exposed to a first end face and a second end face of the multilayer structure, the first end face being opposite to the second end face, the pair of cover layers being respectively provided on an upper face and a lower face of the multilayer structure in a stacking direction of the multilayer structure (paragraph 55), a main component of the cover layers being ceramic (paragraph 55), 
a first external electrode (5100) provided on the first end face; and
a second external electrode (5200) provided on the second end face, 
wherein each of two side faces of the multilayer structure has a first region (1000) and a second region (2000) that are positioned at different heights from each other in the stacking direction, and a color of the first region is different from a color of the second region (paragraph 48, 55).
Claim 9
Cho discloses a mounting substrate comprising:
the ceramic electronic device that is claimed in claim 1 and is mounted on the mounting substrate, 
wherein the second region (2000) is closer to the mounting substrate than the first region (paragraph 58).
Claim 10
Cho (FIG. 15-16) discloses a package body comprising:
the ceramic electronic devices as claimed in claim 1 provided in a plurality; and
a carrier tape (6000333) having housing portions in which the plurality of the ceramic electronic devices are respectively housed (paragraph 115), 
wherein the plurality of the ceramic electronic devices are respectively housed in the housing portions so that the respective second regions are positioned at respective biased positions in the housing portions (paragraph 115-116). 
Claim 11
Cho (FIG. 1) discloses a manufacturing method of a ceramic electronic device comprising:
forming a ceramic multilayer structure in which each of a plurality of green sheets (110, 120) and each of a plurality of metal conductive paste patterns (200, 310) are alternately stacked, the green sheets including ceramic powder (paragraph 59, 63), respective one ends of the plurality of metal conductive paste patterns (200, 310) being alternately exposed to a first end face and a second end face of the ceramic multilayer structure; and
firing the ceramic multilayer structure (paragraph 69, 77), 
wherein the ceramic multilayer structure includes a first multilayer structure (2000) and a second multilayer structure (1000), where each green sheet in the first multilayer structure (2000) is thinner (paragraph 52) than each green sheet in the second multilayer structure (1000), 
wherein a density of the ceramic powder in each green sheet in the first multilayer structure (2000) is larger than a density of the ceramic powder in each green sheet in the second multilayer structure (1000; paragraph 93-94). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over You in view of US Patent 9,640,323 to Sugita et al. (hereinafter Sugita).
Claim 10
You discloses a package body comprising:
the ceramic electronic devices as claimed in claim 1 provided in a plurality, as shown above.
You does not expressly disclose a carrier tape having housing portions in which the plurality of the ceramic electronic devices are respectively housed, wherein the plurality of the ceramic electronic devices are respectively housed in the housing portions so that the respective second regions are positioned at respective biased positions in the housing portions, as recited in claim 10.
Sugita (FIG. 12) teaches a carrier tape (5) having housing portions (5h) in which a plurality of ceramic electronic devices (10) are respectively housed, wherein the plurality of the ceramic electronic devices (10) are respectively housed in the housing portions (5h) so that respective second regions (with 112) are positioned at respective biased positions in the housing portions (5h; column 18 lines 24-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Sugita with You to incorporate a carrier tape arrangement as taught by Sugita with the structure taught by You, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for placement of the ceramic electronic devices onto a printed circuit board in the correct orientation (Sugita column 18 lines 42-60).
Allowable Subject Matter
Claims 12-14 are allowed.
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20150062775 (see, e.g., paragraph 95: different composition and color of cover layers to indicate orientation of capacitor); US 9368280 (see, e.g. FIG. 1, column 5 lines 7-16: low dielectric constant regions for noise suppression); and US 10332685 (see, e.g., FIG. 4: low capacitance region of differing color in cover region).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848